internal_revenue_service number release date index number ----------------------------- ------------------- ---------------------- re ----------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- telephone number --------------------- refer reply to cc psi b04 plr-137309-10 date date legend donor donor trust date date date date date date date child a child b child c a dear ----------------- ----------------------- -------------------------- -------------------------------------------- ---------------------- ----------------------- ----------------- ---------------------- ------------------------- ------------------------- ------------------------- ----------------------- ------------------- ------------------------ -------------------------- this letter responds to the submission dated date and subsequent correspondence requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to elect out of the generation-skipping_transfer gst tax exemption automatic allocation rules donor and donor are spouses on date prior to date donor and donor created trust an irrevocable_trust under article first of trust until both donor and donor have died one-third of the trust property is to be held for child a another third is to be held for child b and the last third is to be held for child c each child’s share has substantially identical terms income is to be paid to the child in annual or more frequent installments on the first anniversary of the death of the survivor of donor and donor one-fourth of a child’s share will be paid to that child on the third anniversary of the death of the survivor of donor and donor one-third of a child’s share will be paid to that child on the fifth anniversary of the death of the survivor of plr-137309-10 donor and donor one-half of a child’s share will be paid to that child on the seventh anniversary of the death of the survivor of donor and donor the remaining balance of a child’s share is to be paid to that child if a child dies before his share is fully paid to him and a sibling of the child is living the net_income of the child’s share is to be paid to the child’s children portions of the principal are to be paid to the grandchild upon the grandchild’s attaining certain ages if a child dies before his share is fully paid to him and no sibling of the child is living the child’s share is to be paid to the child’s living descendants in equal shares under article sixteenth of trust with respect to any inter_vivos transfer made by donor sec_1 and during any calendar_year each of the persons living on the date such transfer is made who is a person i to whom income of the trust may be currently distributed or ii who is a presumptive taker of the next succeeding income_interest or the remainder_interest is authorized no later than thirty days after the giving of notice to withdraw certain amounts trust was drafted by a who did not inform donor sec_1 and of the application of the deemed_allocation rules of sec_2632 to transfers made after date donor and donor made transfers to trust on date date date date date and date all after date on the gift_tax returns filed for the transfers donor and donor treated the gifts as made one-half by each under sec_2513 recently donor and donor learned that under the deemed_allocation rules of sec_2632 gst_exemption was allocated to their transfers to trust after date and that to avoid the allocation of gst_exemption to a gst_trust a taxpayer must affirmatively elect out donor and donor now seek a ruling granting an extension of time to elect out of the automatic allocation rules with respect to the date through date transfers to trust sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 defines the applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the under sec_2513 if both spouses have signified their consent a gift made by one spouse to any person other than his spouse shall be considered as made one-half by him and one-half by his spouse plr-137309-10 numerator of which is the amount of the gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 as effective in the year at issue provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that if any individual makes an indirect_skip during such individual's lifetime any unused portion of such individual's gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust as defined in sec_2632 under sec_2632 and ii an individual may elect to have the automatic allocation rule in sec_2632 not apply to an indirect_skip or to any or all transfers made by such individual to a particular trust sec_2632 provides that an election under sec_2632 may be made on a timely filed gift_tax_return for the calendar_year for which the election is to become effective sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in relevant part that to elect out the transferor must attach a statement election out statement to a form_709 filed within the time period provided in sec_26 b iii c whether or not any transfer was made in the calendar_year for which the form_709 was filed and whether or not a form_709 otherwise would be required to be filed for that year the election out statement must identify the trust except for an election out under sec_26_2632-1 and specifically must provide that the transferor is electing out of the automatic allocation of gst_exemption with respect to the described transfer or transfers further unless the election out is made for all transfers made to the trust in the current_year the current-year transfers to which the election out is to apply must be specifically described or otherwise identified in the election out statement sec_26_2632-1 provides in relevant part that to elect out the form_709 with the attached election out statement must be filed on or before the due_date for timely filing within the meaning of sec_26_2632-1 of the form_709 for the calendar_year in which the first transfer to be covered by the election out was made plr-137309-10 sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_2652 provides in relevant part that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of such individual such gift shall be so treated for gst tax purposes notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-3 provides in part that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-137309-10 sec_301_9100-3 provides in part except as provided in sec_301 b i through iii that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly donor and donor are granted an extension of time of days from the date of this letter to make an election under sec_2632 that the automatic allocation rules do not apply to the transfers to trust after date the election out will be effective as of the dates the respective returns were filed the elections should be made on form sec_709 and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each form_709 two copies are enclosed for that purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes
